Case: 13-1447   Document: 3     Page: 1   Filed: 11/22/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

                THERESE C. MASSON,
                  Plaintiff-Appellant,

                           v.

    SELENE FINANCE, LP, US BANK TRUST
 NATIONAL ASSOCIATION (as Trustee for SRMOF
 REO 2011-1 Trust), SELENE RMOF LLC (Sole Cer-
   tificate Holder of SRMOF 2009-1 Trust), AND
    SELENE RMOF REO ACQUISITION LLC,
                Defendants-Appellees.
               ______________________

                      2013-1447
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 12-CV-5335, Judge
Samuel Conti.
                ______________________
   Before NEWMAN, PROST, and REYNA, Circuit Judges.
PER CURIAM.
                      ORDER
    This court considers whether this appeal should be
dismissed.
    Therese Masson appeals from the judgment of the
United States District Court for the Northern District of
California dismissing her claim under the Federal Fair
Case: 13-1447        Document: 3   Page: 2      Filed: 11/22/2013



2                           MASSON   v. SELENE FINANCE, LP



Debt Collection Practice Act. Her appeal was docketed at
this court and the United States Court of Appeals for the
Ninth Circuit.
    On July 1, 2013, this court issued an order informing
the parties that this court did not have jurisdiction over
Masson’s appeal and directed the parties to respond as to
whether the appeal should be dismissed in light of the
fact that it was already properly docketed in the Ninth
Circuit. Having received no response to this court’s July
1, 2013 order, the court now dismisses the appeal.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.


                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

ISSUED AS A MANDATE: November 22, 2013

s19